DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/081,421. Claims 1-20 are currently pending.

Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20, line 2 recites the limitation, “a speed detector.” It is unclear if this is the same speed detector of claim 2 or a new limitation. For examination purposes it is interpreted that the speed detector of claim 20 is the same speed detector of claim 2.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-4, 7-8, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegener (EP 0980842 A1).
	Regarding claim 1, Wegener discloses:
An elevator comprising: 
	a car (elevator car 1, figure 1);
	a counterweight (counterweight 4, figure 1);
	a hoisting member (rope 3, figure 1) connecting the car with the counterweight over a traction sheave (traction sheave 2, figure 1); and
	a free fall protection system comprising: 
		a free fall protection controller (pendulum lever 24, figure 2);
		a free fall protection member (governor cable 6, figure 1) connecting the car with the counterweight over the traction sheave or over a separate free fall traction sheave (overspeed governor 5, figure 1), whereby a pre-tensioning load of the free fall protection member (6) is less than a pre-tensioning load of the hoisting member (the pre-tensioning load of the governor cable is less than the pre-tensioning load of the rope due to the significant loads of the car and counterweight supported by the main rope 3), so that the car (1) and the counterweight (4) are supported by the hoisting member in normal operation (see figure 1) and by the free fall protection member only in a situation in which the hoisting member support fails (in the case of a failure of rope 3, the car and counterweight are supported by governor cable 6); and 
	at least one free fall protection brake device (rope brake 15, figure 1) arranged to stop the movement of the free fall protection member (6) and thereby also the movement of the car (1) and/or the counterweight (4), when being activated by the free fall protection controller (24).  
	Regarding claim 2, Wegener further discloses:
wherein the free fall protection system further comprises a speed detector (pendulum roller 25, figure 2) measuring the speed and/or the acceleration-deceleration directly or indirectly of the car (1) and/or the counterweight (4), whereby the free fall speed controller (24) is arranged to activate the at least one free fall protection brake device (15) when an abnormal speed and/or acceleration- deceleration is detected (during normal operation the pendulum roller 25 follows the cam track of the cam wheel, at overspeed the pendulum roller is no longer able to follow the track and braking is initiated, see paragraph [0011] of the attached machine translation).  
	Regarding claim 3, Wegener further discloses:
wherein the free fall protection system further comprises a speed detector (pendulum roller 25, figure 2) measuring a speed of BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tanApplication No.: NEWDocket No.: 1381-0859PUS1Page 4 of 9the free fall protection member (6), whereby the free fall speed controller is arranged to activate the at least one free fall protection brake device (15) when the speed of the free fall protection member exceeds a predetermined value (predetermined value is the line between “normal speed” and “overspeed” when pendulum roller 25 is no longer able to follow the cam track).  
	Regarding claim 4, Wegener further discloses:
wherein the free fall protection system comprises a speed detector (pendulum roller 25, figure 2) measuring a speed of the car (1) and/or the counterweight (4), whereby the free fall protection controller (24) is arranged to activate the at least one free fall protection brake device (15) when the speed of the car and/or the counterweight exceeds a predetermined value (predetermined value is the line between “normal speed” and “overspeed” when pendulum roller 25 is no longer able to follow the cam track).  
	Regarding claim 7, Wegener further discloses:
wherein the pre-tensioning load of the free fall protection member (6) is less than 50% of the pre-tensioning load of the hoisting member (the pre-tensioning load on the governor cable is set at a level only high enough to prevent unwanted movement of the cable while the pre-tensioning load on the hoisting cable is many times greater due to the weight of the car and counterweight).  
	Regarding claim 8, Wegener further discloses:
wherein the pre-tensioning load of the free fall protection member (6) is less than 10% of the pre-tensioning load of the hoisting member (during normal operation the entire load of the elevator car and counterweight is on the hoisting rope 3 and a negligible amount of the load from the weight of the car and counterweight is on the governor cable, resulting in a pre-tensioning load that is at least ten times greater on the hoisting rope versus the governor cable).  
	Regarding claim 11, Wegener further discloses:
wherein a first free fall protection brake device (safety gear 9, release lever 8, figure 1) is positioned on a run of the free fall protection member between the car (1) and the traction sheave or between the car and the separate free fall traction sheave (8, 9 are positioned connected to governor cable 6 between car 1 and overspeed governor 5).  
	Regarding claim 12, Wegener further discloses:
wherein a second free fall protection brake device (rope brake 15, figure 1) is positioned on the run of the free fall protection member (6) between the counterweight (4) and the traction sheave or the separate free fall traction sheave (see figure 1).  
	Regarding claim 13, Wegener further discloses:
wherein the free fall protection member (6) is attached to the car with a first termination device (release lever 8, figure 1) and to the counterweight (4) with a second termination device (boom 11, figure 1), the first termination device and the second termination device being separate and independent in relation to the corresponding termination devices of the hoisting member (rope 3 connects to car 1 and counterweight 4 independently of the termination devices for governor cable 6, see figure 1).  

	Regarding claim 14, Wegener discloses:
 A method for controlling an elevator, the elevator comprising: 
	a car (1);
	a counterweight (4);
	a hoisting member (3) connecting the car with the counterweight over a traction sheave (2); andBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tanApplication No.: NEWDocket No.: 1381-0859PUS1 
	Page 6 of 9a free fall protection system comprising: 
		a free fall protection controller (24);
		 a free fall protection member (6) connecting the car with the counterweight over the 	traction sheave or over a separate free fall traction sheave (5), whereby a pre-tensioning load of 	the free fall protection member is less than a pre-tensioning load of the hoisting member (the 	pre-tensioning load of the governor cable is less than the pre-tensioning load of the rope due to 	the significant loads of the car and counterweight supported by the main rope 3), so that the car 	(1) and the counterweight (4) are supported by the hoisting member in normal operation (see 	figure 1) and by the free fall protection member only in a situation in which the hoisting 	member support fails (in the case of a failure of rope 3, the car and counterweight are 	supported by governor cable 6); and 
		at least one free fall protection brake device (rope brake 15, figure 1) arranged to stop 	the movement of the free fall protection member (6) and thereby also the movement of the car 	(1) and/or the counterweight (4), 
	the method comprising the step of activating the at least one free fall protection brake device (15) with the free fall protection controller (24) to stop the movement of the free fall protection member (6) and thereby also the movement of the car (1) and/or the counterweight (4) when the hoisting member support fails.  
	Regarding claim 15, Wegener further discloses:
wherein the free fall protection controller (24) activates the at least one free fall protection brake device (15) when an abnormal speed (overspeed) and/or acceleration-deceleration, measured with a speed detector (pendulum roller 25, figure 2) directly or indirectly of the car and/or the counterweight, is detected.  
	Regarding claim 16, Wegener further discloses:
wherein the free fall protection controller activates the at least one free fall protection brake device (15) when a speed of the free fall protection member (6) exceeds a predetermined value (predetermined value is the line between “normal speed” and “overspeed” when pendulum roller 25 is no longer able to follow the cam track).  
	Regarding claim 17, Wegener further discloses:
wherein the free fall protection controller activates the at least one free fall protection brake device (15) when a speed of the car (1) and/or the counterweight (4) exceeds a predetermined value (predetermined value is the line between “normal speed” and “overspeed” when pendulum roller 25 is no longer able to follow the cam track).
	Regarding claim 20, Wegener further discloses:
wherein the free fall protection system comprises a speed detector (25) measuring a speed of the free fall protection member (6), whereby the free fall speed controller is arranged to activate the at least one free fall protection brake device (15) when the speed of the free fall protection member exceeds a predetermined value (predetermined value is the line between “normal speed” and “overspeed” when pendulum roller 25 is no longer able to follow the cam track).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (EP 0980842 A1) in view of Kugiya et al. (WO 2018029986 A1).
	Regarding claims 5 and 18, Wegener teaches:
The elevator according to claim 1 and the method according to claim 14.
	Wegener does not explicitly teach:
wherein the free fall protection system comprises a speed detector measuring an acceleration- deceleration of the car, whereby the free fall protection controller is arranged to activate the at least one free fall protection brake device when the car does not decelerate fast enough when the car approaches an obstacle in the shaft.  
	However, Kugiya et al. teach:
An elevator system and method,
wherein the free fall protection system comprises a speed detector (“sensor”) measuring an acceleration-deceleration (separation reference speed) of the car, whereby the free fall protection controller (safety control device 200, figure 1) is arrange to activate the at least one free fall protection brake device (brake device 15, figure 1) when the car (car 11, figure 1) does not decelerate fast enough when the car approaches and obstacle in the shaft (the speed of and distance between cars 11 and 21 is measured and if one car fails to decelerate fast enough the safety control device activates the system brakes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elevator system of Wegener to activate braking in emergency situations where the car does not decelerate fast enough to avoid collision or injury of the passengers as taught by Kugiya et al. for safety purposes. Elevators must maintain a proper level of deceleration to avoid crashing into the shaft pit or other obstacles in the shaft. In an emergency braking situation swift deceleration is important to achieve and monitor as reduced deceleration may result in the elevator car not stopping in time and therefore injury to the passengers. 
	Regarding claims 6 and 19, Wegener teaches:
The elevator according to claim 1 and the method according to claim 14.
	Wegener does not explicitly teach:
wherein the free fall protection system comprises a speed detector measuring an acceleration- deceleration of the car, whereby the free fall protection controller is arranged to activate the at least one free fall protection brake device when the car does not decelerate fast enough in a normal emergency stop of the elevator.  
	However, Kugiya et al. teach:
An elevator system and method,
wherein the free fall protection system comprises a speed detector (“sensor”) measuring an acceleration-deceleration (separation reference speed) of the car, whereby the free fall protection controller (safety control device 200, figure 1) is arrange to activate the at least one free fall protection brake device (brake device 15, figure 1) when the car (car 11, figure 1) does not decelerate fast enough in a normal emergency stop of the elevator (the speed of and distance between cars 11 and 21 is measured and if one car fails to decelerate fast enough the safety control device activates the system brakes).

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (EP 0980842 A1) in view of Lehtinen (US 20170057788 A1).
	Regarding claims 9 and 10, Wegener teaches:
The elevator according to claim 1.
	Wegener is silent as to the composition of the hoisting rope and governor cable.
	However, Lehtinen teaches:
An elevator system, with a flat rope (load bearing member 3, figure 5b) made of carbon fibres (reinforcing fibers F, figure 5a) sealed in high-friction polymer (polymer matrix m, figure 5a).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flat rope made of carbon fibers and high-friction polymer as taught by Lehtinen in the elevator system of Wegener due to the high strength to weight ratio of the carbon fibers and the high coefficient of friction of the polymer. Traction sheaves commonly operate long lengths of rope or belt, making lower weight optimal. Additionally, the high-friction polymer serves to reduce slipping on the sheave.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO-2021084012-A1 is cited to show an elevator system with dual roping and counterweight systems. EP-1864936-A1 is cited to show elevator systems with similar, separate fall protection ropes.
DE-102016125559-A1, KR-100444976-B1, WO-2004076325-A1, US-7543690-B2, US-7080717-B2, US-20100018810-A1, US-20160200550-A1, and US-20200122969-A1 are cited to show elevator systems with cable brakes and position of the cable brakes.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654